PER CURIAM.
This is an appeal from an order denying a motion for attorney’s fees and costs filed by a successful petitioner in a certiorari proceeding before the circuit court sitting in its appellate capacity. We affirm the order under review upon a holding that the circuit court had no jurisdiction to grant the said motion. We reach this result because (a) the circuit court had issued its appellate mandate in the case (September 30, 1986), and the term of court in which the mandate issued had expired (November 10, 1986), see § 26.32, Fla.Stat. (1985), by the time the petitioner filed his motion for attorney’s fees and costs (November 17, 1986), which reiterated a previously filed, timely application for said fees and costs, (b) the petitioner made no request below that the circuit court recall its mandate, and, accordingly, made no showing, as required by law, that the mandate was inadvertently issued in the prior term of court due to mistake, fraud, collusion, or deceit, and (c) the circuit court, under these circumstances, had no jurisdiction to grant the petitioner’s aforesaid application for attorney’s fees and costs. State Farm Mut. Auto Ins. Co. v. Judges of Dist. Court of Appeal, Fifth Dist., 405 So.2d 980, 981 (Fla.1981); McGregor v. Hammock, 114 Fla. 259, 154 So. 191 (1934); see Martin v. Martin, 139 So.2d 406, 408 (Fla.1962); Wheeler Fertilizer Co. v. Rogers, 49 So.2d 83, 86 (Fla.1950); Chapman v. St. Stephens Protestant Episcopal Church, 105 Fla. 683, 138 So. 630 (1932); see also State ex rel. Melbourne State Bank v. Wright, 107 Fla. 178, 183, 145 So. 598, 600 (1932); Alabama Hotel Co. v. J.L. Mott Iron Works, 86 Fla. 608, 98 So. 825 (1924).
Affirmed.